UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintiff(s)

Vv, Civil Action No: 3:49-cy-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s}

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILE® IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.
Pursuant to Standing Order entered May 15, 2000.

John A. Griffin whois Defendant
(Name of party you represent) (Plaintiff/Defendant)

 

 

makes the following disclosure:

1. Is the party a publicly heid corporation or other publicly held entity?
[]¥es No

2, Does the party have any parent corporations?

[Yes [X}No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other pubiicly held entity?
ryyYes [X]No

If yes, identify all such owners:

4, |s there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes >x]No

lf yes, identify all such owners:

5. Is the party a trade association?
[jes >x}No

If yes, identify alt members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

Ke 7 flor July 14, 2019

ca
ee / ” (Signature) (Date)

 
